Name: Commission Regulation (EEC) No 1928/92 of 13 July 1992 fixing for the 1992/93 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  prices
 Date Published: nan

 / 14. 7. 92 Official Journal of the European Communities No L 195/19 COMMISSION REGULATION (EEC) No 1928/92 of 13 July 1992 fixing for the 1992/93 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes minimum price are applicable in Spain and in Portugal as from the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 (1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marke ­ ting of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to products and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas in accordance with Articles 1 1 8 and 304 of the Act of Accession, production aid and the common HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for dried plums derived from prunes d'Ente ; and (b) the production aid referred to in Article 5 of the same Regulation for prunes ready to be offered for human consumption, shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20. 6. 1992, p. 5. (3) OJ No L 119, 11 . 5. 1990, p. 74. (4) OJ No L 201 , 31 . 7. 1990, p. 4. No L 195/20 Official Journal of the European Communities 14. 7. 92 ANNEX Minimum price to be paid to producers Product ECU/ 100 kg net, ex producer forproducts grown in Prunes d'Ente of the size category corresponding to 66 fruit per 500 grams 158,403 Production aid Product ECU/100 kg net, for products obtainedfrom raw materials grown in Dried plums derived from prunes d'Ente of the size category corresponding to 66 fruit per 500 grams 66,570